Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan, U.S. Patent 1,611,373 in view of Scherkl, U.S. Patent 2016/0090705.
Regarding claim 1, Reagan discloses a brick comprising: A block that is substantially rectangular having four sides (see Fig. 6), the four sides of the block including two wall faces that are faces of the block that are visible when a wall is constructed (longer sides), a first end face (end face), a second end 
Regarding claim 3, Reagan discloses a brick wherein each of the at least two narrow chambers (48-51) and at least two large chambers (2, 3) are substantially rectangular.  
Regarding claim 7, Reagan discloses a brick wherein the plurality of chambers includes two chambers, each of the two chambers being substantially rectangular (2, 3).  
Regarding claim 8, Reagan discloses a brick further comprising a notch (9) in an upper corner of each end face.
Regarding claim 10, Reagan discloses a brick wherein the top face and bottom face are parallel to one another and a height of the block between the top face and bottom face configured to be a precise predetermined height (see Fig. 6, generally).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan, U.S. Patent 1,611,373 in view of Scherkl, U.S. Patent 2016/0090705 and Genest et al., U.S. Patent 9,863,145.
Regarding claim 5, Reagan discloses a brick but does not disclose specifically it is further comprising a notch in an upper corner of each end face.  Genest teaches a notch (205) in an upper corner of each end face.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a notch in this location to allow for additional reinforcement to be installed at the grout lines between blocks.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan, U.S. Patent 1,611,373 in view of Scherkl, U.S. Patent 2016/0090705, Genest et al., U.S. Patent 9,863,145, and Tefft, U.S. Patent 2,198,399.
Regarding claim 6, the prior art discloses a brick but does not disclose it is further comprising one or more chamber notches located inside one or more of the chambers.  Tefft teaches a chamber notch (at 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a notch in the chambers for improved mortar/grout reinforcement at the chambers.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan, U.S. Patent 1,611,373 in view of Scherkl, U.S. Patent 2016/0090705 and Tefft, U.S. Patent 2,198,399.
Regarding claim 9, Reagan discloses a brick but does not disclose it as further comprising one or more chamber notches located inside one or more of the chambers.  Tefft teaches chamber notches (22).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include chamber notches for more surface area.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejections as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633